Citation Nr: 1545556	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-33 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 2003 to February 2008 and from April 2013 to April 2014, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied entitlement to service connection for left and right knee disorders.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in September 2015.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1. The Veteran's right knee disorder was incurred in, or caused by, his military service.

2.  The Veteran's left knee disorder was incurred in, or caused by, his military service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


2. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claims for service connection for disabilities of the right and left knees, any procedural deficiency is not prejudicial to the Veteran. 

II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has repeatedly described incurring in-service injuries to his bilateral knees as a result of parachute jumps in service.  His Form DD 214 documents his receipt of the parachutist badge.  The Board accepts the Veteran's assertions of in-service injuries resulting from parachute jumps as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  These assertions are further confirmed by the multiple service treatment records reflecting repeated complaints of and treatment for knee pain.  See, e.g., March 2004 Nuclear Medicine Bone Imaging Report (noting complaints of knee pain with effusions); March 2004 Physical Therapy Notes (reflecting complaints of right and left knee pain and tenderness); July 2004 Record of Medical Care (noting complaints of left knee pain); July 2005 Chronological Record of Medical Care (reflecting an injury to his left knee following a jump); May 2008 Separation Report of Medical History (reporting pain in his left and right knees and noting that his knees "will get swollen, lock up, and give out").

The Veteran was diagnosed with patellofemoral disorders of his right and left knees on VA examination six months after his separation from active duty in February 2008.  See August 2008 VA General Medical Examination Report (diagnosing "[l]eft knee moderate patellofemoral dysfunction with intermittent locking knee and instability" and "[r]ight knee mild patellofemoral disease" and noting symptoms including "hypermobility of the kneecaps" and bilateral crepitus).  See also Davidson, 581 F.3d 1313; McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending); September 2015 Board Hearing Testimony (reflecting that there has not been a resolution of his bilateral knee symptomatology, which includes pain, locking, instability, and giving way, at any point since his separation from active service).  


Furthermore, in providing the relevant diagnoses, the VA examiner attributed the Veteran's bilateral knee patellofemoral pathology to repeated trauma due to the "over 70" parachute jumps he made during his active service.  See also July 2013 DOD Medical Record (noting that the Veteran "started having problems with knee while on active duty in 2006 after jumping (airborne) and hyperextending knee"); November 2013 DOD Medical Record (noting reports of bilateral knee symptoms and reflecting that the "initial injury occurred in 2006 while he was airborne . . . [The Veteran] had been doing jumps and had constant impact on knees").

Thus, given the documented complaints of left and right knee pain during his active service, considering the left and right knee patellofemoral disorders diagnosed a mere six months following his separation from active duty, in view of the medical evidence of record attributing the Veteran's left and right knee pathology to his parachute jumps during active service, and in the absence of any probative medical evidence to the contrary, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for disabilities of the right and left knees.  38 C.F.R. §§ 3.102, 3.303.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for right and left knee disorders is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


